Citation Nr: 0916462	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 
1987. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A review of the 
service treatment records demonstrates complaints of 
depression or excessive worry, and frequent trouble sleeping, 
in a Report of Medical History completed by the Veteran, in 
July 1987. In that same month, he was diagnosed with suicidal 
ideation and a schizotypical personality disorder.  He was 
recommended for immediate administrative separation from the 
U.S. Army.

Since service, the Veteran has received varying diagnoses.  
These include: (1) schizophrenia paranoid type, (2) 
antisocial personality, (3) schizoaffective disorder, bipolar 
type (4) borderline personality disorder, (5) schizoaffective 
disorder, with psychotic features, (6) schizoaffective 
disorder, (7) history of schizophrenia, paranoid and (8) 
schizophrenia. 

The Board finds that a VA examination is required to 
determine the Veteran's psychiatric diagnosis.  Moreover, a 
medical opinion should be obtained to determine whether the 
symptoms diagnosed as a personality disorder in service, 
were, in fact, early manifestations of the Veteran's 
currently diagnosed psychiatric disorder.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
a psychiatric examination.  The claims 
folder must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.

The examiner is specifically requested 
to: (a) State all currently diagnosed 
psychiatric disabilities, clearly 
identifying any personality disorder 
therein; (b) Identify the approximate 
date of onset for any chronic acquired 
disability identified; (c) Opine 
whether any chronic acquired 
psychiatric disability was incurred in 
or aggravated by active service; (d) 
Identify whether it is at least as 
likely as not, based upon the evidence 
of record, that any psychoses were 
present within one year from discharge 
from active service. Any opinion 
offered should be accompanied by a 
clear rationale consistent with the 
evidence of record.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

	

_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




